 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEXTER BROWN,                                      No. 2:19-cv-01227 MCE DB P
12                      Plaintiff,
13          v.                                          ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 21, 2019, this court adopted the findings and recommendations of the

21   magistrate judge assigned to this action. See ECF No. 14. As a result, plaintiff, a three-strikes

22   litigant, was ordered to pay the $400.00 filing fee within twenty-one days prior to proceeding any

23   further with this action. See id.

24          Thereafter, plaintiff filed a motion for reconsideration of the court’s adoption of the

25   findings and recommendations as well as a motion for an extension of time to file an amended

26   complaint. See ECF Nos. 16, 17. Both of those motions were denied. See ECF Nos. 20, 21.

27          When plaintiff’s motion for an extension of time to file an amended complaint was denied

28   on February 10, 2020, by the magistrate judge assigned to this action, plaintiff was again ordered
                                                       1
 1   to pay the $400.00 filing fee within twenty-one days. See ECF No. 21 at 2. At that time, plaintiff

 2   was also warned that: (1) the failure to pay the fee within the time period would result in the

 3   dismissal of this action, and (2) neither additional objections, nor motions for reconsideration

 4   would be considered. See id. at 2 n.2.

 5          More than twenty-one days have passed, and plaintiff has not paid the $400.00 filing fee.

 6   Instead, on February 12, 2020, and on February 19, 2020, plaintiff filed two more motions for

 7   reconsideration. See ECF Nos. 22, 23. In light of these facts, plaintiff’s motions for

 8   reconsideration will be denied as moot, and this matter will be dismissed.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1. Plaintiff’s motion for reconsideration filed February 12, 2020 (ECF No. 22) is

11   DENIED as moot;

12          2. Plaintiff’s motion for reconsideration filed February 19, 2020 (ECF No. 23) is

13   DENIED as moot, and

14          3. This action is DISMISSED without prejudice for failure to pay the filing fee.

15          IT IS SO ORDERED.

16   Dated: March 5, 2020

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
